

115 HR 1118 IH: Innocent Sellers Fairness Act
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1118IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Farenthold (for himself, Mr. Duncan of Tennessee, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent undue disruption of interstate commerce by limiting civil actions brought against
			 persons whose only role with regard to a product in the stream of commerce
			 is as a lawful seller of the product.
	
 1.Short titleThis Act may be cited as the Innocent Sellers Fairness Act. 2.FindingsCongress finds that—
 (1)an innocent seller should not be held responsible under the doctrine of product liability for damages that the seller did not cause;
 (2)as a result of product liability, sellers are often brought into litigation despite the fact that they had no control or input in the design, production, or any other aspect of an allegedly defective product, and may therefore face increased costs due to the possibility or result of disproportionate damage awards;
 (3)due to high liability costs and unwarranted litigation costs, sellers face higher costs in purchasing insurance through interstate insurance markets to cover their activities;
 (4)liability reform for sellers will promote the free flow of goods and services, lessen burdens on interstate commerce, decrease litigiousness, and lower prices to consumers; and
 (5)legislation to address these concerns is an appropriate exercise of the powers of Congress under clauses 3, 9, and 18 of section 8 of article I of the Constitution of the United States, and the 14th Amendment to the Constitution of the United States.
			3.Limitation on liability of product sellers
 (a)In generalNo seller of any product shall be liable for personal injury, monetary loss, or damage to property arising out of an accident or transaction involving such product, unless the claimant proves one or more of the following activities by the seller:
 (1)The seller was the manufacturer of the product. (2)The seller participated in the design of the product.
 (3)The seller participated in the installation of the product. (4)The seller altered, modified, or expressly warranted the product in a manner not authorized by the manufacturer.
 (5)The seller had actual knowledge of the defect in the product as a result of a recall from the manufacturer or governmental entity authorized to make such recall or actual inspection at the time the seller sold the product to the claimant.
 (6)The seller had actual knowledge of the defect in the product at the time the seller supplied the product.
 (7)The seller intentionally altered or modified a product warranty, warning or instruction from the manufacturer in a way not authorized by the manufacturer.
 (8)The seller knowingly made a false representation about an aspect of the product not authorized by the manufacturer.
 (b)Liability of seller in cases of negligenceIf the claimant proves one or more of the activities described in subsection (a) and such activity was negligent, the seller’s liability is limited to the personal injury, monetary loss, or damage to property, directly caused by such activity.
 (c)DefinitionsIn this Act: (1)ManufacturerThe term manufacturer means a person who is lawfully engaged in the business of manufacturing a product in interstate or foreign commerce during such person’s regular course of trade or business.
 (2)PersonThe term person means any individual, corporation, company, association, firm, partnership, society, joint stock company, or any other entity, including any governmental entity.
 (3)SellerThe term seller means a person who is lawfully engaged in the business of marketing, distributing, advertising, or selling a product in interstate or foreign commerce during such person’s regular course of trade or business.
 (d)Effective dateThis Act applies to any civil action involving a product that was sold to the claimant on or after the date of the enactment of this Act.
			